DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Claims 1-2 and 4-8 are currently pending in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the melt-blown web shows an integral ratio [Rv], being defined as ratio of the integral value specifying the area under the peak with the chemical shift at 4.77 ppm…of about 1.”  It is unclear the intended scope of about 1.  Claim 8 recites the limitation “wherein the melt-blown web shows an integral ratio [Rv] of 0.95 to 1.03.”  These values are shown and support in the instant disclosure.  It is unclear if the intended scope of about 1 is intended to be broader than this range.  The originally filed disclosure does not have support for the Rv being below 0.95 and if intended to encompass a range below this value, would introduce new matter issues.  Therefore, the assumption that “about” encompass +/- 10% would not be supported by the originally filed disclosure.
Claim 6 recites the limitation “wherein the melt-blown web has a hydrohead (3rd drop, cm H2O resp. mbar), measured according to standard test WSP 80.6 (09), for a melt-blown web (produced with 290C melt temperature) having a weight per unit area of 9.5 +/-1.0 g/m2, of at least 60 mbar and of a melt-blown web (produced with 300C melt temperature) having a weight per unit area of 9.5 +/-1.0 g/m2, of at least 65 mbar.”  It is unclear which features are required by the claim.  It is unclear whether the claim intends to limit the meltblown web to having a certain hydrohead, whether the claim intends to the meltblown web to have the claimed basis weight, if the claim merely intends for the meltblown webs being capable of achieving the claimed hydrohead when the basis weight is 9.5 +/-1.0 g/m2, if the claim intended to limit the process of making the melt-blown web, or is only applicable if the melt-blown web is made by certain process conditions, i.e. with a melt temperature of 290°C or 300°C.  It is unclear if a certain melt temperature of the propylene composition is required or if the melt temperature is with regards to the process of making.  If the properties claimed are dependent on the process making and the basis weight, there are two different ranges claimed and would be hard to determine on the finally formed product, which is claimed, which hydrohead is required.  For the purpose of prior art application, Examiner will interpret the claim as direct towards a property the meltblown web is capable of achieving.
Claim 7 recites the limitation “surgical wear in general”.  It is unclear what is intended by “in general” and how it is intended to differ from surgical wear.
Claims 2, 4-6, and 8 are rejected based on their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0050411 to Gaynor.
Regarding claims 1-2 and 4-8, Gaynor teaches a polymer being use to form melt blown fibers and nonwoven fabrics (Gaynor, para 0240), reading on meltblown webs.  Gaynor teaches the polymer of an olefin monomer and substituted olefin having a Rv greater than about 0.85 as a measure of the relative number of vinyl groups in the polymer, specifically greater than about 0.95 and more specifically Rv is 1.0 (claim 8) (Id., abstract, para 0023-0024, 0235-0236).  Gaynor teaches the olefin monomer being propylene (Id., para 0028) and producing isotactic polypropylene (Id., para 0225).  Gaynor teaches the olefin polymer being homopolymers of propylene (Id., para 0063), reading on the fibers being made of at least 80 wt% of a polypropylene composition.  Gaynor teaches the process being used to produce homopolymers in addition to interpolymers (Id., para 0303) and comprising homopolymers (Id., para 0242), reading on the composition comprising propylene homopolymer.   Gaynor teaches the unsaturated vinyl groups being measured by 1H NMR (Id., para 0276-0294, 0298). Rv appears to be measuring the same values as the integral [Rv] as claimed.  Absent evidence to the contrary, Rv of Gaynor appears to read on the integral ratio Rv as claimed.  It would have been obvious to one of ordinary skill in the art before effective filing date to form the nonwoven of melt blow fibers of Gaynor, wherein the composition comprises propylene homopolymer and has a Rv value greater than 0.95, such as 1, motivated by the desire to incorporate disclose predicable materials and having disclosed Rv values and the desire to successfully practice the invention of Gaynor based upon the totality of the teachings.
Regarding claims 1 and 4-5, the limitations “wherein the polypropylene composition has been prepared by visbreaking with at least one compound (C) being capable of thermally decomposing into carbon-based free radicals of formula (I) or (II) by breaking at least one single bond
    PNG
    media_image1.png
    143
    283
    media_image1.png
    Greyscale
wherein in these formulas each of R1 R2 and R3, respectively R4, R5 and R6 can be independently selected from hydrogen, substituted or unsubstituted straight chain, branched or cyclic saturated or mono-unsaturated hydrocarbons with 1 to 12 C-atoms, substituted or unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms or carboxylate groups COOX, with X being a C1-C6-alkyl group, whereby at least one of R1, R2 and R3, respectively R4, R5 and R6 is a substituted or unsubstituted aromatic hydrocarbon with 5 to 12 C-atoms” (claim 1), “wherein the amount of compound(s) (C) being added to the polypropylene composition for visbreaking is in the range of 0.01 to 10 wt % based on the polypropylene composition” (claim 4), and “wherein the carbon-based free radicals of formula (I) or (II) being generated from one or more compounds (C) of the formula (III): 
    PNG
    media_image2.png
    149
    199
    media_image2.png
    Greyscale
wherein each of R1, R3, R4 and R6 independently is selected from the group consisting of hydrogen, substituted and unsubstituted straight, branched, and cyclic, hydrocarbons with 1 to 12 C-atoms and substituted and unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms, and each of R2 and R5 independently is selected from the group consisting of substituted and unsubstituted straight, branched, and cyclic hydrocarbons with 1 to 12 C-atoms and substituted and unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms and wherein at least one of R1, R2, R3, R4, R5 and R6 is a substituted or unsubstituted aromatic hydrocarbon with 5 to 12 C-atoms” (claim 5) are interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 2, Gaynor teaches a specific polypropylene embodiment having a mol% of vinylidene of 0.0281, which is the mol% relative to the total -CH2- in the polymer (Gaynor, Table VIII), which equates to 28.1 vinyldiene per 100000 carbon atoms.
Regarding claim 6 and the claimed hydrohead, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the meltblown web being capable of having a hydrohead as claimed when having the claimed weight per unit area, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Gaynor teaches a meltblown web formed form a homopolymer polypropylene polymer having a Rv and total unsaturation as claimed. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 7, the limitation “wherein said article is selected from the group consisting of filtration media, diapers, sanitary napkins, panty liners, incontinence products for adults, protective clothing, breathing protection masks, surgical drapes, surgical gowns, and surgical wear in general” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Gaynor can be used as filtration media or surgical drape as being porous and capable of being drape.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynor, as applied to claims 1-2 and 4-8 above, in view of USPN 4,668,566 to Braun.
Regarding claim 7, Gaynor teaches forming the meltblown fibers using the system disclosed in USPN 4,668,566 (Braun) (Gaynor, para 0240).  
In the event that the limitations of claim 7 are intended to have structural significance, Gaynor does not explicitly teach the article comprising the meltblown web being diapers, sanitary napkins, panty liners, incontinence products for adults, breathing protection masks, or surgical gown.
However, Braun teaches nonwoven fabric being used in disposable diapers and surgical gowns (Braun, col. 1 lines 18-23, col. 13 lines 21-30).  Braun teaches the nonwoven being formed of polypropylene monofilaments, including by meltblowing (Id., abstract, col. 1 line 62-67, col. 3 lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the nonwoven of Gaynor in a diaper or surgical gown as taught by Braun, motivated by the desire of forming conventionally known article using polypropylene containing nonwoven and as being cited by Gaynor.  

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive with regards to the indefinite rejection of claim6 and the application of Gaynor. 
Applicant argues, with regards to 112 rejection of claim 6, that the amended claim clearly indicates that the melt temperature used to prepare the melt-blown web results in a different hydrohead value for a given.  Examiner respectfully disagrees.  While the claim does link the melt temperature to a hydrohead range, it is unclear what is required by the claim.  Does the claim intended to limit the process of forming the melt-blown web to using a melt temperature recited?  Does the claim require a certain hydrohead only if a certain melt temperature is used?  Is a certain hydrohead required?  Does the web only need to be capable of achieving the hydrohead value at a certain temperature?  The scope of the claim is not clear and is therefore indefinite.
Applicant argues, with regards to the application of Gaynor, that Gaynor disclose the use of a propylene homopolymer as the olefin monomer, a substituted olefin comonomer is used and therefore does not reaches a polypropylene composition comprising a polypropylene homopolymer.  Examiner respectfully disagrees. Applicant appears to be implying that the interpolymer cannot be present.  However, the claim requires the presence of a homopolymer polypropylene, in any amount, and the overall meltblown web having the claimed Rv.  Gaynor teaches the presence of additional polymer, including homopolymer polyolefin and discusses polypropylene.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the meltblown fiber, wherein the fiber contain some amount of polypropylene.  As minor amounts of the polypropylene homopolymer are encompassed, the Rv value will be controlled by the interpolymer forming a majority of the fiber and read on the claimed range.  Limiting the polypropylene composition to consisting of a polypropylene homopolymer and optionally a polymeric nucleating agent, which makes up at least 80% by weight of the fibers, would more closely align with the limitation of non-polypropylene homopolymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789